
	
		II
		112th CONGRESS
		1st Session
		S. 1055
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  teachers to pursue teaching science, technology, engineering, and mathematics
		  subjects at elementary and secondary schools.
	
	
		1.Short titleThis Act may be cited as the
			 National STEM Education Tax Incentive
			 for Teachers Act of 2011.
		2.Refundable credit
			 for portion of tuition paid for undergraduate education of certain
			 teachers
			(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 36C the
			 following new section:
				
					36D.Tuition for
				undergraduate education of certain teachers
						(a)In
				GeneralIn the case of an individual who is an eligible teacher
				for the taxable year, there shall be allowed as a credit against the tax
				imposed by this subtitle an amount equal to 10 percent of qualified
				undergraduate tuition paid by such individual.
						(b)Limitations
							(1)Dollar
				amountThe credit allowed by this section for any taxable year
				shall not exceed $1,000.
							(2)Teachers in
				high-needs schools districtsIn the case of one of the first 5
				taxable years in which a teacher is an eligible teacher who teaches in an
				elementary school or a secondary school (as those terms are defined in section
				9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
				receiving funds under part A of title I of such Act (20 U.S.C. 6311 et seq.),
				subparagraph (A) shall be applied by substituting $1,500 for
				$1,000.
							(3)Credit allowed
				only for 10 yearsNo credit shall be allowed under this section
				for any taxable year after the 10th taxable year for which credit is allowed
				under this section.
							(c)Eligible
				TeacherFor purposes of this section—
							(1)In
				generalThe term eligible teacher means, with
				respect to a taxable year, any individual—
								(A)who is a full-time
				teacher, including a full-time substitute teacher, in any of grades
				kindergarten through 12th grade for the academic year ending in such taxable
				year,
								(B)(i)who teaches primarily
				mathematics, science, engineering, or technology courses in one or more of
				grades 9 through 12 during such academic year, or
									(ii)who teaches mathematics, science,
				engineering, or technology courses in one or more of grades kindergarten
				through 8 during such academic year,
									(C)who, in the case
				that such individual is a middle or secondary school teacher, received a
				baccalaureate or similar degree with a major in mathematics, science,
				engineering, or technology from an institution of higher education, and
								(D)who is highly
				qualified (as defined in section 9101(23) of the Elementary and Secondary
				Education Act of 1965).
								(2)Special rule for
				administrative personnelSchool administrative functions shall be
				treated as teaching courses referred to in paragraph (1)(B) if such functions
				primarily relate to such courses or are for a school which focuses primarily on
				such courses.
							(d)Qualified
				Undergraduate TuitionFor purposes of this section, the term
				qualified undergraduate tuition means qualified higher education
				expenses (as defined in section 529(e)(3)) for enrollment or attendance at an
				institution of higher education, reduced as provided in section 25A(g)(2) and
				by any credit allowed by section 25A with respect to such expenses.
						(e)Institution of
				Higher EducationThe term institution of higher
				education means an institution of higher education as defined in section
				102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
						(f)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				the purposes of this
				section.
						.
			(b)Conforming
			 Amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36D, after 36C,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36C the following new item:
					
						
							Sec. 36D. Tuition for undergraduate education of certain
				teachers.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act; except that only
			 periods of being an eligible teacher (as defined in section 36D(c) of the
			 Internal Revenue Code of 1986, as added by this section) after such date shall
			 be taken into account under section 36D(b)(3) of such Code, as so added.
			
